NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
TYCO HEALTHCARE GROUP LP
AND MALLINCKRODT INC.,
Plaintiffs-Appellants,
vI
MUTUAL PHARMACEUTICAL COMPANY, INC.
AND UNITED RESEARCH LABORATORIES, INC.,
Defendan,ts-Appellees.
2010-1513
AppeaI from the United States District Court for the
District of New Jersey in case no. 07-CV-1299, Judge
Stanley R. Ches1er.
ON MOTION
ORDER
Upon consideration of Tyc0 Hea1thcare Group LP and
Ma11inckr0dt Inc.’s unopposed motion for an extension of
time to file their response to Mutua1 Pharrnaceutical
C0mpany, Inc. and United Research Laboratories_, Inc.’s
motion to disn1iss,

TYco HEAL'rHcARE v. MU'rUAL PHARMA
IT ls ORDERED THAT:
The motion is granted
FOR THE COUR'1‘
   /s/ Jan Horba1y
Date
cc: Henry J. Renk, Esq.
Jeremy C. LOWe, Esq.
s19
J an Horba1y
C1erk
Fl f
u.s. couRr olFEAPPEALs ma
me Fr:nEmL sumner
JMl 2 7 2011
JAN H:0RBALY
CLERK